Citation Nr: 1703465	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  14-26 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to June 1973 and in the United States Navy from June 1975 to October 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2016, the Veteran appeared for a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In August 2016, the Board granted service connection for COPD and made a separate request for a medical opinion regarding the etiology of the Veteran's hypertension.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in August 2016, the Board requested a medical opinion to ascertain the etiology of hypertension, to include whether it had been caused or aggravated by service-connected COPD or was otherwise related to service.  In the request, the Board directed the medical expert to review the claims file with particular attention to an August 1982 VA cardiovascular examination and a study submitted by the appellant entitled "Risk of Selected Cardiovascular Diseases and [PTSD] among former World War II Prisoners of War."

In September 2016, a medical expert responded to the request but noted that although he reviewed the entire claims file, he could not find the August 1982 examination or the cardiovascular disease study referred to in the request.  The Board's review of the claims file is similarly negative for these two documents.  To ensure a complete record is before the Board, additional attempts to obtain these documents must be made.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate action to locate the August 1982 VA cardiovascular examination and the study submitted by the appellant entitled "Risk of Selected Cardiovascular Diseases and [PTSD] among former World War II Prisoners of War."  All attempts to secure these records, and any response received, must be documented in the claims file.  If one or both documents are unavailable, a response to that effect is required and a formal finding of unavailability must be made and documented in the claims file.

2.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




